Appeals (1) from a judgment of the County Court of Broome County (Smith, J.), rendered January 11, 2007, convicting defendant upon his plea of guilty of the crimes of possessing a sexual performance by a child (five counts) and promoting a sexual performance by a child (four counts), and (2) from a judgment of said court, rendered March 26, 2008, (i) convicting defendant upon his plea of guilty of the crime of failing to register under the Sex Offender Registration Act and of violating the terms of his probation, and (ii) which revoked defendant’s probation and imposed a sentence of imprisonment.
The facts of this case are fully set forth in our prior decision wherein we rejected an Anders brief, withheld decision and assigned new counsel to address the issue of the severity of defendant’s sentences and any other issues that the record may disclose (People v Garren, 74 AD3d 1578 [2010]). Defendant now asserts that the concurrent terms of imprisonment of lVs to 4 years that he received upon his conviction of five counts of possessing a sexual performance by a child, four counts of promoting a sexual performance by a child and one count of failing to register under the Sex Offender Registration Act (see Correction Law art 6-C) are harsh and excessive. Based upon our review of the record, we disagree. Defendant has exhibited a proclivity to engage in sexual behavior directed toward minors and to violate the terms of his probation (see e.g. People v Wil*1639liams, 301 AD2d 874 [2003], lv denied 100 NY2d 543 [2003]). In view of this and given that defendant agreed to the sentences as part of the plea agreement, we find no extraordinary circumstances nor any abuse of discretion warranting a reduction of the sentences in the interest of justice (see People v Hilder, 79 AD3d 1459 [2010], lv denied 16 NY3d 798 [2011]). Defendant’s remaining contentions have been examined and found to lack merit.
Mercure, J.P, Lahtinen, Malone Jr., Gariy and Egan Jr., JJ., concur. Ordered that the judgments are affirmed.